NO. 07-01-372-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL C

                                 NOVEMBER 7, 2001
                         ________________________________

                        IN THE INTEREST OF A. N. H., a CHILD
                        _________________________________

             FROM THE 47TH DISTRICT COURT OF RANDALL COUNTY;

                  NO. 48,249-A; HON. DAVID L. GLEASON, PRESIDING
                         _______________________________

Before QUINN, REAVIS, and JOHNSON, JJ.

       The brief of appellant, Rebecca Vaughn, was due on October 19, 2001. It was not

filed by that deadline. This circumstance was made known to her by letter from this court

dated October 26, 2001. Furthermore, in that same letter, we 1) directed her to explain,

by November 5, 2001, why the brief was not so filed and 2) told her that her failure to so

respond could result in the dismissal of the appeal for want of prosecution. The fifth of

November, 2001, passed without appellant responding to our letter of October 26th, filing

an appellant’s brief, or moving for an extension of time to file such a brief.

       Accordingly, we dismiss the appeal for want of prosecution pursuant to Texas Rules

of Appellate Procedure 38.8(a)(1) and 42.3(b) and (c).



                                                  Per Curiam

Do not publish.